Filed by Frontier Communications Corporation Pursuant to Rule 425 under the Securities Act of 1933 Under the Securities Exchange Act of 1934 Subject Company: Frontier Communications Corporation Registration Statement No. 333-160789 The following e-mail message was sent by Maggie Wilderotter to all Frontier employees on November 17, 2009. On the Verizon acquisition front, there is a lot going on.We continue to make progress in our State and Federal Regulatory approvals.As you know, we have three states that have approved our deal and we have 6 to go.Our “Top Gun” Regulatory teamis working day and night to get these over the finish line.The FCC is also on track to provide approval in the January/February, 2010 timeframe. I know many of you have read the stories in the media about certain stakeholders who are nervous that this Verizon acquisition would not be good.Nothing could be farther from the truth!Frontier is the right company to deliver voice, video and data products to these 4.8M customers who have not been a Verizon priority for many years. Those who say otherwise are jeopardizing your jobs and our future.This transaction is important to Frontier so we can continue to grow and be competitive in our offerings. We have structured this Verizon deal to enable us to be financially strong and we have the systems and capabilities to absorb these markets.Of course there will be a lot of hard work to integrate these markets but we have a seasoned team of professionals who know how to do this.Many are trying to compare us to Fairpoint Communications, a small Telco who purchased customers from Verizon 3+ years ago in New England.Since the acquisition, things have not gone well for Fairpoint and they filed for Bankruptcy last month.I want to emphasize that we are not like them at all!Fairpoint, for the past 3 ½ years has failed to meet its service commitments, send accurate bills and provide great products. They have lots of excuses for not doing what is right for customers and they blame everyone but themselves.Fairpoint took on too much debt and didn’t have scalable systems – nor did they have experience and a track record for successfully integrating acquisitions. The timing of their problems has not helped us; we are spending a lot of extra time with regulators and the media on differentiating Frontier from Fairpoint. I know there has been negative press about whether we will get approvals in the remaining states.We truly believe that we will so please do not let media sensationalism and speculation worry you – it is just part of the vetting process to get to approval.Everyone gets to voice their opinions and we have a strong rebuttal for all of the issues that have been raised. Our dedicated transition teams are working closely with Verizon on all of the closing and integration projects and they feel good about our progress.We are still on track to close the transaction in the second quarter of 2010. I will keep you posted on our progress and watch the Link for further in depth updates on the Verizon transaction. Sincerely, Maggie Maggie Wilderotter Chairman and CEO Frontier Communications 3 High
